Citation Nr: 1604362	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  09-14 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to exposure to herbicides, and/or as secondary to ischemic heart disease or posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 10 percent, prior to February 16, 2010, and to a rating higher than 60 percent, prior to February 2, 2013, for ischemic heart disease, currently rated as 100 percent disabling.

3.  Entitlement to an initial compensable rating for hypertension.

4.  Entitlement to an initial compensable rating for bilateral hearing loss.

5.  Entitlement to an effective date earlier than January 8, 2008 for the grant of service connection for tinnitus, to include whether there was clear and unmistakable error (CUE) in February 1986 and May 2005 rating decisions.

6.  Entitlement to an effective date earlier than January 8, 2008 for the grant of service connection for ischemic heart disease with coronary artery disease.

7.  Entitlement to an effective date earlier than January 8, 2008 for the grant of service connection for bilateral hearing loss, to include whether there was CUE in February 1986 and May 2005 rating decisions.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran & R.W.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In an August 2008 rating decision, the RO granted entitlement to service connection for tinnitus and established an effective date of January 8, 2008.  A notice of disagreement was received in October 2008, a statement was the case was issued in April 2009 and a VA Form 9 was received in April 2009.  

In an October 2008 rating decision, the RO granted entitlement to service connection for bilateral hearing loss and assigned a noncompensable rating, effective January 8, 2008.  A notice of disagreement was received in October 2008, a statement of the case was issued in April 2009, and a VA Form 9 was received in April 2009.  A statement of the case regarding the issue of entitlement to an earlier effective date was issued in November 2013, and a VA Form 9 was received in February 2014.

In a January 2010 rating decision, the RO denied entitlement to service connection for a skin disorder, and for erectile dysfunction and granted service connection for hypertension, rated as non-compensable.  A notice of disagreement was received in April 2010, a statement of the case was issued in September 2011, and a VA Form 9 was received in December 2011.

A March 2011 rating decision granted entitlement to service connection for ischemic heart disease with coronary artery disease and assigned an initial 10 percent rating, effective January 8, 2008, with a subsequent 60 percent disability rating effective February 16, 2010.  A notice of disagreement was received in April 2011, a statement of the case was issued in September 2011, and a VA Form 9 was received in December 2011.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in March 2012 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In September 2012, the Board remanded these claims for additional development.  That Board notes that this appeal also included entitlement to service connection for erectile dysfunction; however, this issue was granted in a December 2013 rating decision, and as such, is no longer on appeal.

In a December 2013 rating decision, the RO granted an increased evaluation of 100 percent for ischemic heart disease, effective February 2, 2013.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation for the entire appeal period.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issues of entitlement to service connection for a skin disorder, entitlement to an initial compensable rating for bilateral hearing loss, and entitlement to an earlier effective date for the grant of service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to February 16, 2010, the Veteran's ischemic heart disease was not manifested by a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; nor was there evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.

2.  From February 16, 2010 to February 2, 2013, the Veteran's ischemic heart disease was not manifested by chronic congestive heart failure, or a workload of 3 MET's or less resulting in dyspnea, fatigue, angina, dizziness or syncope; nor was there evidence of left ventricular dysfunction with an ejection fraction of less than 30 percent.

3.  The Veteran's hypertension is not manifested by a diastolic pressure of predominantly 100 or more or systolic pressure predominantly 160 or more; nor was there evidence he is an individual with a history of diastolic pressure predominantly 100 or more requiring continuous medication.

4.  The Veteran separated from service in July 1970.
 
5.  An implied claim of service connection for tinnitus raised by the Veteran's October 1985 claim for hearing loss was implicitly denied by the February 1986 rating decision; no appeal was filed and no additional evidence was submitted within one year.

6.  The February 1986 and May 2005 rating decisions that denied service connection for tinnitus were made on the basis of the facts known before the adjudicators at that time, the law then in effect was correctly applied, and the rating decisions did not contain undebatable errors that were outcome determinative.

7.  A claim for service connection for tinnitus was received in January 2008; the Veteran was awarded service connection for tinnitus in an August 2008 rating decision, and assigned an effective date of January 8, 2008.

8.  No communication received prior to January 8, 2008, may be interpreted as an informal claim for entitlement to service connection for tinnitus.

9.  The date of receipt of the claim, January 8, 2008, is later than the date entitlement arose for tinnitus; thus, entitlement to service connection arose as of the date of the claim.

10.  An inferred claim for a cardiac disorder was received in January 2008; as a result of the Nehmer review, the Veteran was awarded service connection for ischemic heart disease and coronary artery disease in an April 2011 RO decision, and assigned an effective date of January 8, 2008.
 
11.  No communication received prior to January 8, 2008, may be interpreted as an informal claim for entitlement to service connection for ischemic heart disease and coronary artery disease.
 
12.  The date of receipt of the claim, January 8, 2008, is later than the date entitlement arose for ischemic heart disease and coronary artery disease; thus, entitlement to service connection arose as of the date of the claim.


CONCLUSIONS OF LAW

1.  Prior to February 16, 2010, the criteria for an initial rating higher than 10 percent for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.104, 7005 (2015).

2.  From February 16, 2010 to February 2, 2013, the criteria for a rating higher than 60 percent for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.104, 7005 (2015).
 
3.  The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).

4.  The criteria for an effective date earlier than January 8, 2008 for the grant of service connection for tinnitus are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.159, 3.400, 3.816 (2015).

5.  The criteria for an effective date earlier than January 8, 2008 for the grant of service connection for ischemic heart disease and coronary artery disease are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.159, 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Concerning the Veteran's increased rating claims, the Board notes that the Veteran's disagreement is with the initial evaluations following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims file, as are post-service treatment records, Social Security records, and VA examinations.  Virtual VA and VBMS records have been reviewed.  

In September 2012, the Board remanded these claims to obtain VA treatment notes, private treatment notes, Social Security records, to adjudicate whether there was CUE in prior rating decisions that denied service connection for tinnitus, and to afford the Veteran VA examinations.   A request for VA records was sent in December 2012, and additional records were associated with the claims file.  The Board notes that VA records prior to 1995 have not yet been associated with the claims file; however, regarding the issues decided herein, the Veteran is not prejudiced by the missing treatment records as the effective dates for service connection cannot predate the receipt of the Veteran's claims, which are subsequent to 1995.

The RO sent authorization requests to the Veteran in December 2012 to obtain private treatment records, and additional records were obtained and associated with the claims file.  Social Security records were obtained and associated with the claims file.  The issue of CUE regarding entitlement to service connection for tinnitus was adjudicated in December 2013, and the Veteran was afforded VA examinations in February 2013.  As such, the evidence indicates that there has been substantial compliance with the Board's remand directives regarding the issues decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

There is no indication that there are any outstanding pertinent documents or records that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2012 hearing, the undersigned VLJ fully explained the issues involved.  See March 2012 Board Transcript, page 2.  The VLJ asked questions to clarify the Veteran's contentions and suggested evidence that had not been submitted.  Furthermore, the Veteran was represented at the hearing by a representative of the American Legion.  A review of the record reveals no assertion, by the Veteran or his representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing. 

Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claims, as evident in the provided testimony.  As such, the undersigned met all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant, and there has been no prejudice.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claims.

II.  Increased Rating Claims

The Veteran seeks entitlement to an initial increased rating for his ischemic heart disease and entitlement to an initial compensable rating for his hypertension.

Applicable Laws

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disabilities.

A.  Entitlement to an Initial Rating Higher than 10 Percent, Prior to February 16, 2010, and to a Rating Higher than 60 Percent, From February 16, 2010 to February 2, 2013, for Ischemic Heart Disease, Currently Rated as 100 Percent Disabling

Service connection for ischemic heart disease with coronary artery disease was granted in a March 2011 rating decision, at which a 10 percent rating was assigned, effective January 2008, and a 60 percent rating was assigned, effective February 2010.  In a December 2013 rating decision, the Veteran was granted a 100 percent rating, effective February 2, 2013.

The rating for this disability was assigned pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005.  Under Diagnostic Code 7005, a 10 percent rating is warranted when there is a workload of greater than 7 METs (metabolic equivalent), but not greater than 10 METs that results in dyspnea, fatigue, angina, dizziness or syncope or where continuous medication was required.  See 38 C.F.R. § 4.104, 7005.

A 30 percent rating is contemplated when there is a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  Id.

A 60 percent rating is assigned when there is more than one episode of acute congestive heart failure in the past year; when there is a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, when there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  Id.

A 100 percent rating is warranted where there is chronic congestive heart failure; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

	1.  Prior to February 16, 2010

As noted previously, service connection for ischemic heart disease with coronary artery disease was granted in a March 2011 rating decision, at which a 10 percent rating was assigned, effective January 2008.  The Veteran seeks a rating higher than 10 percent.

A June 2009 VA outpatient note indicates the Veteran had no new complaints and no new episodes of chest pain or shortness of breath.  However, it was noted that the Veteran had a recent abnormal stress test showing ischemia.

An August 2009 private treatment record noted that the Veteran had a history of coronary artery disease dating back to 2004.  He had minor luminal irregularities in the coronary system.

A November 2009 VA examination for hypertension noted that the Veteran's heart was normal sized on x-ray.  He was on continuous medication for his heart.

An addendum opinion was obtained in May 2010, at which time it was noted that the Veteran had a stress test in June 2009, during which METs were not reported.  The examiner stated that based on the Veteran's time exercising for 8.40 minutes, by the Bruce Protocol, the METs would be approximately 9.  The examiner stated that the METs would be 10 if he had completed 9 minutes of exercising.

Given the above findings, the Board does not find that the Veteran's ischemic heart disease is manifested by a workload more than 5 METs but less than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  As noted by the May 2010 VA examiner, the Veteran's METs was approximately 9 in June 2009.

As such, the Board finds that the currently assigned 10 percent rating, prior to February 16, 2010 appropriately compensates the Veteran for the severity of his heart disorder.

	2.  February 16, 2010 to February 2, 2013
 
The Veteran was assigned a 60 percent rating for his heart, effective February 2010.  See March 2011 rating decision.

The Veteran was afforded a VA examination in February 2010.  The Veteran was noted to have angina and fatigue, and was on continuous medication.  There was no evidence of congestive heart failure or pulmonary hypertension.  Heart size was normal.  Ejection fraction was greater than 50 percent.  Estimated METs were 4, and it was noted that he had chest pain after walking 100 yards, at which time had to stop and take nitro.  He had similar pain after climbing two flights of stairs.

In a May 2010 VA addendum, the examiner opined that the Veteran's heart disorder was clearly more symptomatic and had progressed since 2009.  

The remainder of evidence for this period, February 2010 to February 2013, fails to show the Veteran's heart disorder was manifested by chronic congestive heart failure, or a workload of 3 METs or less resulted in dyspnea, fatigue, angina, dizziness or syncope, or that he had a left ventricular dysfunction with an ejection fraction of less than 30 percent.

Given the above findings, the Board does not find that the Veteran's symptoms of ischemic heart disease more closely approximated the next higher rating of 100 percent, for the time period of February 16, 2010 to February 2, 2013.  The Veteran's estimated METs were 4 in February 2010, and there was no evidence of congestive heart failure or left ventricular dysfunction with an ejection fraction of less than 30 percent.

The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is simply no evidence of record that would entitle the Veteran to an increased rating.

The Board has also considered whether any alternate Diagnostic Codes allow for a higher evaluation or separate evaluation.  However, the Board notes that the Veteran is diagnosed with ischemic heart disease.  Thus, the Board finds that Diagnostic Code 7005, for coronary heart disease, is the most appropriate.

B.  Entitlement to an Initial Compensable Rating for Hypertension

Service connection for hypertension was granted in a January 2010 rating decision, at which a noncompensable rating was assigned, effective January 2008.  The Veteran seeks an initial compensable rating. 

Hypertensive vascular disease warrants a 10 percent rating when diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or when an individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015). 

A 20 percent rating requires diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more.  Id. 

A 40 percent rating requires diastolic pressure of predominantly 120 or more.  Id. 

A 60 percent rating requires diastolic pressure of predominantly 130 or more.  Id. 

The Veteran's hypertension was noted in January 1999, at which time his blood pressure readings were 130/76, and 128/78.  The Veteran reported receiving a diagnosis of hypertension approximately three to four years prior.

A May 2009 private treatment record reports a blood pressure of 120/75.

The Veteran was afforded a VA examination in November 2009.  The examiner noted that the Veteran had a history of hypertension since 1994, at which time he was prescribed medication.  On examination, the Veteran's blood pressure was 118/82, 120/82, and 118/82. 

An August 2010 private treatment note indicates the Veteran's blood pressure was 128/90.

The Veteran was afforded a VA examination in August 2010.  He reported that he was diagnosed in March 1993, at which time he was hospitalized for hypertension.  Examination revealed the Veteran's blood pressure was 150/88, 138/80, and 144/84.

A November 2010 private treatment note indicates the Veteran sought treatment for high blood pressure, at which time he reported his systolic number had been running the 170's.  Upon examination, his blood pressure was 122/80.

The Veteran was afforded a VA examination in July 2011.  It was noted that he was on medication, but stable.  Blood pressure readings were 110/70, 112/70, and 110/72.

An August 2011 private treatment record indicated that the Veteran's hypertension was controlled on medication.

The Veteran was afforded a VA examination in February 2013.  It was noted that he was diagnosed with hypertension in 1994, and that he takes continuous medication.  On examination, the Veteran's blood pressure readings were 117/71, 134/80, and 122/75.

A June 2013 private treatment record from Dr. P. indicates the Veteran's blood pressure was 108/70.

As stated previously, to warrant a compensable rating, the Veteran must have a diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or have a history of diastolic pressure predominantly 100 or more and require continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

In this case, there is no evidence of blood pressure readings at those levels.  Although the Veteran requires continuous medication for control, there is no evidence of a history of diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.  As such, the Board finds that the Veteran's current noncompensable rating appropriately compensates the Veteran for the severity of his disability. 

The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is simply no evidence of record of blood pressure readings that would entitle the Veteran to the next higher rating of 10 percent.

The Board has also considered whether any alternate Diagnostic Codes allow for a higher evaluation or separate evaluation.  However, the Board notes that the Veteran is diagnosed with hypertension.  Thus, the Board finds that Diagnostic Code 7101, for hypertension, is the most appropriate.

C.  Extraschedular Evaluations

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. 

First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 

Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's hypertension and ischemic heart disease are inadequate.  A comparison of the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedules show that the rating criterion reasonably describes the Veteran's disability levels and symptomatology. 

The Board further observes that, even if the available schedular evaluations for the disabilities are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The Veteran has not required frequent hospitalizations for his hypertension or ischemic heart disease.  Medical evidence indicates that the Veteran's hypertension has been controlled with medication.  Additionally, there is no evidence in the medical records of an exceptional or unusual clinical picture for his hypertension or ischemic heart disease.

In short, there is nothing in the record to indicate that the disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of these claims for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based on individual unemployability (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the Veteran is already receiving a total disability rating as well as special monthly compensation for the entire appeal period.

III.  Entitlement to an Earlier Effective Dates

The Veteran seeks entitlement to earlier effective dates for the grant of service connection for his tinnitus and ischemic heart disease with coronary artery disease.

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2015).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a). 

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved clear and unmistakable error (CUE)).  38 C.F.R. § 3.105(a).

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Moreover, there is no basis for a freestanding earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed.  However, the dismissal should be without prejudice to refiling.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393 (2006).

The revision of a final rating decision based on CUE generally will involve the assignment of an earlier effective date for those benefits involved because the governing regulation requires that benefits be paid "as if the corrected decision had been made on the date of the reversed decision."  38 C.F.R. § 3.105(a).  

A determination of CUE is a three-pronged test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992). 

CUE is a special type of error; it is an error that the claimant alleges was made in a prior rating decision that the claimant did not appeal within the one-year time limit for filing an appeal to the Board.  38 U.S.C.A. §§ 5109A, 7105(b)(1), (c); 38 C.F.R. § 3.105(a).  It is not just any error but rather it is the sort of error that, had it not been made, would have manifestly changed the outcome of the rating decision so that the benefit sought would have been granted.  Russell v. Principi, 3 Vet. App. 310, 313 (1992); cf. Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (noting that "[i]t is difficult to see how either failure in 'duty to assist' or failure to give reasons or bases could ever be CUE"); see Caffrey v. Brown, 6 Vet. App. 377, 383-84 (holding that failure to fulfill duty to assist cannot constitute clear and unmistakable error).  It is not simply a disagreement with how the facts were weighed or evaluated.  Rather, either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell at 313.

A claim for benefits based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period.  Fugo at 44; Duran v. Brown, 7 Vet. App. 216, 223 (1994).  For a claimant to successfully establish a valid claim of CUE in a final RO rating decision, he must articulate with some degree of specificity what the alleged error is, and, unless the alleged error is the kind of error that, if true, would be CUE on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 (1995); Fugo at 44, review en banc denied, 6 Vet. App. 162, 163 (1994) (noting that pleading and proof are two sides of the same coin; if there is a heightened proof requirement, there is, a fortiori, a heightened pleading requirement).

The Board observes that allegations that VA failed in its duty to assist are, as a matter of law, insufficient to form a basis for a claim of clear and unmistakable error.  Caffrey at 382.  Even if it were error for the RO to have failed to obtain private treatment records or to schedule VA examination, such errors do not amount to CUE.  CUE is an attack on a prior judgment that asserts an incorrect application of law or fact, and an incomplete record, factually correct in all other respects, is not CUE.  Id.   

However, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

A.  Entitlement to an Effective Date Earlier than January 8, 2008 for the Grant of Service Connection for Tinnitus, to Include Whether There was CUE in February 1986 and May 2005 Rating Decisions

Service connection for tinnitus was granted in an August 2008 rating decision, effective January 8, 2008.  He asserts the effective date should be in 1984, when he first filed for compensation.  See October 2008 VA Form 21-4138.

Facts

Here, the evidence shows that the Veteran initially filed a claim seeking service connection for "hearing loss and fungus that grows in the ears" in October 1985.  The Veteran did not mention tinnitus or any kind of noise in his ears, including ringing.  However, a June 1983 consultation report submitted as supporting evidence at the time indicates that the Veteran had mild hearing loss and high-pitched tinnitus.

In the February 1986 rating decision, the RO denied service connection for hearing loss and fungus in the ears and did not address tinnitus.  The Veteran did not file an appeal of that decision or anything that could be construed as denoting a disagreement with it.  As such, it became final.  38 U.S.C.A. § 7105.

In October 2004, the Veteran submitted a claim for entitlement to service connection for hearing loss and tinnitus, which were denied in a May 2005 rating decision.  The Veteran did not file an appeal of that decision or anything that could be construed as denoting a disagreement with it.  As such, it became final.  38 U.S.C.A. § 7105.

In January 2008, the Veteran submitted a petition to reopen his claim for entitlement to service connection for tinnitus, which was granted in an August 2008 rating decision, with an effective date of January 8, 2008.

Analysis

The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has determined that where a claim, including a reasonably raised claim under a sympathetic reading, is not acted upon by the agency decision maker, it is deemed denied.  Andrews v. Nicholson, 421 F.3d 1278, 1284 (Fed. Cir. 2005).  The Federal Circuit subsequently held that when a claimant files more than one claim with the RO at the same time, if the RO acts on one of the claims but fails to specifically address the other, the second claim is deemed denied and the appeal period begins to run.  Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006).  The United States Court of Appeals for Veterans Claims (Court), for its part, has held that, for a claim to be deemed denied, there must be a recognition of the substance of the claim in a decision, from which the claimant could reasonably deduce that the claim had been adjudicated, or an explicit subsequent adjudication of a claim for the same disability.  Ingram v. Nicholson, 21 Vet. App. 232, 255 (2007).  The Court in Ingram interpreted Deshotel and Andrews to stand for the proposition that, where an RO decision discusses a claim in terms sufficient to put the claimant on notice that it was being considered and rejected, then it constitutes a denial of that claim even if the formal adjudicative language does not "specifically" deny that claim.  Id.  The key question in the implicit denial inquiry is whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well.  Adams v. Shinseki, 568 F.3d 956, 962-963 (Fed. Cir. 2009).

Later, in Cogburn v. Shinseki, 24 Vet. App. 205 (2010), the Court specifically listed four factors that must be considered when determining whether a claim was implicitly denied: (1) "The relatedness of the claims"; (2) "whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied"; (3) "the timing of the claims"; and (4) whether "the claimant is represented."  Id. at 212-214.

Before addressing the Cogburn factors, however, the Board must first determine if a claim of service connection for tinnitus was explicitly made in 1985 and/or whether a sympathetic reading of the facts can find that such was implied.  The claim submitted by the Veteran states that he wished to file for service connection for hearing loss and fungus that grows in the ears.  The Veteran indicated that he was treated in Vietnam for these conditions and they also were noted on his separation physical.  Supporting medical evidence submitted by the Veteran at the time included a report from his physician noting that the Veteran suffered from hearing loss and high-pitched tinnitus.

After due consideration, the Board finds that with a sympathetic reading of the claim, as required by law, the Veteran's October 1985 claim encompassed both hearing loss and tinnitus.  

Having determined that the claim of service connection in 1985 encompassed tinnitus, the Board must then determine if the denial of service connection in February 1986 also encompassed the claim of tinnitus.  For this determination, application of the Cogburn factors is necessary. 

The first Cogburn factor is the relatedness of the claims, meaning the relatedness of the claim explicitly denied and the claim potentially implicitly denied, such that the claimant would receive notice that both claims had been denied when only one was discussed.  Id.  When explaining the relatedness factor, the Court indicated that it is important to note whether the claimant is seeking benefits for a generalized set of symptoms, a specifically diagnosed disorder, or two (or more) specifically diagnosed disorders that are closely related.  Id. 

In this instance, the Veteran's claim of service connection for hearing loss and tinnitus can best be described as either a generalized set of symptoms (loss of hearing acuity because of acoustic trauma and tinnitus) or closely related diagnosed disorders, inasmuch as they both result in impaired hearing.

The second Cogburn factor is "whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied."  Cogburn at 212.

Here, the rating decision issued in February 1986 noted that there was no complaint of or treatment for hearing loss during service, and the service records were negative for fungus in the ears.  The rating decision also noted the June 1983 private treatment record showing high frequency hearing loss.  As such, the Veteran was on notice that no condition or symptomatology resulting in hearing loss had been found to be related to his time in service.  

The third factor is the timing of the claims.  Cogburn at 216-217.  When explaining this factor, the Court discussed whether claims were filed simultaneously or separately over the course of months or years.  See id.  The Court indicated that the timing factor supported implicit denial when the claims were filed simultaneously.  Id. at 216.

As noted above, the claims of service connection for hearing loss and tinnitus were indeed filed simultaneously.  In fact, it is only a sympathetic reading of the hearing loss claim that allows for a determination that a claim for tinnitus was filed at all in 1985.

The fourth Cogburn factor is whether the claimant was represented by an attorney. Where a Veteran is unrepresented, VA has a duty to sympathetically read all pleadings.  While this duty also applies to represented Veteran's, the Court indicates that the duty may be heightened for unrepresented Veterans.  Cogburn at 217.

It is unclear from the record whether the Veteran was represented at all at the time of his 1985 claim, a factor that would weigh in his favor.  However, as noted above, the Board has afforded the Veteran a sympathetic reading of his claim, by which reading the tinnitus claim is deemed to have been raised in 1985.

Based on all of the Cogburn factors discussed above and the facts of the case as set forth, the Board finds that the February 1986 rating decision implicitly denied the claim of service connection for tinnitus.  As a result, the same time frame afforded for appealing the denial of service connection for hearing loss applied to the tinnitus claim; failure to appeal rendered the rating decision final.  

The Board must now consider whether there was CUE in the February 1986 and May 2005 rating decisions.  

A determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question, and not on subsequent determinations of record.  Damrel, supra.  In determining whether the prior final rating decision is the product of CUE, the question is not whether the Board would have reached the same conclusion, but whether that decision contained an undebatable error that was outcome determinative. 

The Board finds that the RO's determination that the Veteran did not have tinnitus that was incurred in or caused by his time in service at the time of the February 1985 and May 2005 rating decisions was supported by evidence of record at that time and was a reasonable exercise of adjudicatory judgment.  At the time, there was no medical evidence indicating a nexus between his tinnitus and his time in service.

For these reasons, the Board finds that the rating decisions of February 1986 and May 2005 were adequately supported by the evidence then of record and the statutory and regulatory provisions that existed at the time were correctly applied.  Therefore, the Board concludes that such determination did not constitute CUE, and the appeal for an earlier effective date for the grant of service connection of tinnitus on that basis is denied.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

In addition, the Board finds that an effective date earlier than January 8, 2008, is not warranted on a basis other than CUE.  As noted previously, for reopened claims, the effective date will be the date of receipt of the claim or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.

As discussed earlier, an inferred claim for tinnitus was submitted in October 1985; however, that claim was denied in a February 1986 rating decision, and the Veteran did not perfect a timely appeal.  The February 1986 decision is final.

The Veteran then submitted a claim for a tinnitus in October 2004, which was denied in a May 2005 rating decision.  The Veteran did not file an appeal of that decision or anything that could be construed as denoting a disagreement with it.  As such, the May 2005 decision is final.

In January 2008, the Veteran submitted a petition to reopen his claim for entitlement to service connection for tinnitus, which was granted in an August 2008 rating decision, with an effective date of January 8, 2008.  Medical evidence indicates the Veteran suffered from tinnitus as early as 1985.  Therefore, the appropriate effective date is the date of the receipt of the claim, since it was later than the date entitlement arose.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2). 

The Board has also considered whether any evidence of record prior to January 8, 2008, could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155. 

The Board has reviewed the evidence to determine whether any communication submitted by the Veteran indicates an attempt to apply for service connection for tinnitus.  However, after the final May 2005 rating decision, he did not submit any evidence pertinent to tinnitus until January 8, 2008.

In sum, the presently assigned effective date of January 8, 2008 is appropriate and there is no basis for an award of service connection for tinnitus prior to that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

B.  Entitlement to an Effective Date Earlier than January 8, 2008 for the Grant of Service Connection for Ischemic Heart Disease with Coronary Artery Disease

Service connection for ischemic heart disease with coronary artery disease was granted in a March 2011 rating decision, effective January 8, 2008.  A notice of disagreement regarding the effective date was received in April 2011, a statement of the case was issued in October 2011, and a VA Form 9 was received in December 2011.  The Board notes that while the Veteran has disagreed with the effective date assigned for the grant of service connection, he has not filed a motion for revision on the basis of CUE.

As noted previously, the effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

This claim is governed pursuant to the orders of a United States district court.  Nehmer v. U.S. Dep't of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991); 38 C.F.R. § 3.816.  The covered diseases are listed in 38 C.F.R. § 3.816(b)(2).  The final rule made clear that the effective dates of awards of ischemic heart disease under 38 C.F.R. § 3.309(e) are governed by the Nehmer provisions.  See 75 Fed. Reg. at 53203.  The Veteran is a Nehmer class member because he was a Vietnam Veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i).

Where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and the claim was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose except as otherwise provided in paragraph (c)(3) of this section, which pertains to claims filed within one year from the date of separation from service.  See 38 C.F.R. § 3.816(c)(2).

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) the claimant's application and other supporting statements and submission may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability.  Id.  

The effective date of the regulation that added ischemic heart disease, including coronary artery disease, to the list of diseases for which the VA Secretary has determined that there exists an etiological relationship to herbicides exposure (and are, thus, subject to presumptive service connection on the basis of such exposure) is August 31, 2010.  See 75 Fed. Reg. 53,202 (August 31, 2010).

In the present case, the Veteran separated from active duty in July 1970.  He did not raise a claim for entitlement to service connection for a cardiac disorder within a year from discharge.  In fact, the Veteran did not submit any claims for service connection until January 1984, at which time he claimed a back injury.  See January 1987 VA Form 21-526. 

Because the Veteran did not apply for service connection for a cardiac disorder within one year of separation from service, an effective date back to the day following discharge is not possible.  Instead, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(b)(2), 3.816.

The Veteran asserts that the VA should have noted that he had treatment for his heart disorder as early as June 1997.  See April 2011 statement.  However, the earliest claim for a cardiac disorder was received from the Veteran in January 2008, at which time he requested service connection for hypertension, as secondary to exposure to herbicides.  See January 2008 VA Form 21-4138.  As a result of development for his hypertension claim, it was determined that the Veteran also suffered from coronary artery disease and ischemic heart disease, as early as 1994, and a claim for a heart disorder was inferred by the RO.  See November 2009 VA examination and February 2013 VA examination.

As such, the appropriate effective date is the date of receipt of claim in January 2008, since it is later than the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

The Board has also considered whether any evidence of record prior to January 2008 could serve as an informal claim, in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155. 

The Board has reviewed the evidence to determine whether any communication submitted by the Veteran indicates an attempt to apply for service connection for a cardiac disorder.  Unfortunately, while there is evidence of treatment prior to January 2008, there is no evidence of record that indicates an attempt to apply for service connection for this issue prior to January 2008. 

While the Board is cognizant and sympathetic to the Veteran's arguments that he suffered from symptomatology related to this disability prior to the current effective date, there is no reference anywhere in the record that he submitted evidence of his symptoms to serve as a claim for compensation benefits, prior to January 2008. 

In sum, the presently assigned effective date of January 8, 2008 is appropriate and there is no basis for an award of service connection for this disability prior to this date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).


ORDER

Entitlement to an initial rating higher than 10 percent, prior to February 16, 2010 for ischemic heart disease, is denied.

Entitlement to a rating higher than 60 percent, from February 16, 2010 to February 2, 2013, for ischemic heart disease, is denied.

Entitlement to an initial compensable rating for hypertension is denied.

Entitlement to an effective date earlier than January 8, 2008, for the grant of service connection for tinnitus, to include whether there was CUE in February 1986 and May 2005 rating decisions, is denied.

Entitlement to an effective date earlier than January 8, 2008, for the grant of service connection for ischemic heart disease with coronary artery disease is denied.


REMAND

The Veteran seeks entitlement to service connection for a skin disorder, entitlement to an initial compensable rating for his bilateral hearing loss and entitlement to an effective date earlier than January 8, 2008 for the grant of service connection for bilateral hearing loss.

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Entitlement to Service Connection for a Skin Disorder

The Veteran was afforded a VA examination for his claimed skin disorder in February 2013, at which time the VA examiner opined that the Veteran's psoriasis was less likely than not incurred in or caused by his time in service, to include exposure to herbicides.  The examiner also opined that his psoriasis was not secondary to his ischemic heart disease or PTSD.

Importantly, however, the record reflects the Veteran has been diagnosed with several skin disorders during the appellate period, to include diagnoses of seborrheic keratosis, basal cell carcinoma, dermatitis, seborrheic keratosis, and psoriasis vulgaris.  See May 2010, March 2011, and October 2011 private dermatology treatment notes.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the Board finds that an addendum opinion must be obtained that is not limited to the diagnosis of psoriasis.  The addendum opinion must discuss whether any of the diagnoses of record during the appellate period are causally or etiologically due to service, to include exposure to herbicides and whether they are proximately due to or aggravated by his heart disorder or PTSD.  

Additionally, the Veteran has asserted he received treatment for his skin disorder as early as 1995.  See March 2012 BVA Hearing Transcript, page 8.  The Board notes that in the September 2012 Remand, the RO was instructed to obtain all VA treatment records prior to June 1998.  The RO was notified that the record may not appear in the Compensation and Pension Records Interchange (CAPRI) due to their age and a search for available hardcopies should be made.  Although a request was sent in December 2012, the RO only made a request for all available records before September 2011, and did not specify that it was a record search for treatment notes prior to June 1998, which might not be readily available in CAPRI.  As a result, numerous VA treatment records were obtained and associated with the claims file; however, none of the records were from the 1990's, and there was no negative response in the file indicating that records prior to June 1998 were not available.

On remand, all available VA records prior to June 1998 must be obtained and associated with the claims file.  If no further records can be located, a negative response must be obtained and associated with the claims file.

Entitlement to an Initial Compensable Rating for Bilateral Hearing Loss

VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened, or in cases where the available evidence is too old for an adequate evaluation of the current condition and the disability may have worsened.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

Here, the Board notes that the Veteran's most recent VA examination for his bilateral hearing loss was in September 2008, more than seven years ago.  

The Board finds a remand is necessary to afford the Veteran contemporaneous examination to determine the current severity of his disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

The Board notes that audiograms were conducted during VA outpatient consultations in October 2012 and August 2014; however, the detailed results were not included in the treatment records, and therefore, not available to be used for rating purposes at this time.  On remand, attempts should be made to associate the audiograms with the claims file.  If obtained, a VA examiner should interpret the results into numerical form.


Earlier Effective Date for Bilateral Hearing Loss

The Veteran has asserted that there was clear and unmistakable error in the February 1986 and May 2005 rating decisions that denied entitlement to service connection for bilateral hearing loss.  See July 2015 statement.  

Of note, the RO adjudicated whether there was CUE in the February 1986 and May 2005 rating decisions, as it pertains to the issue of entitlement to service connection for tinnitus; however, there has been no adjudication of the issue of whether there was CUE in those rating decisions for the issue of entitlement to service connection for bilateral hearing loss.  See December 2013 rating decision.

The Board finds that the issue of entitlement to an effective date earlier than January 8, 2008 for the award of service connection for bilateral hearing loss is intertwined with the Veteran's claim of CUE.  In other words, any favorable resolution on the CUE issue would have a "significant impact" upon the earlier effective date claim, and that impact in turn would render any review by this Board on the latter issue meaningless and a waste of judicial resources.  Therefore, both claims must be remanded together.  See Harris v. Derwinski, 1 Vet.App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  The claim of entitlement to an earlier effective date for the grant of service connection for bilateral hearing loss must be remanded in order for the RO to adjudicate the Veteran's intertwined claim of CUE.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Obtain all VA treatment records dated prior to June 1998.  Records may be outstanding that do not appear in the Compensation and Pension Records Interchange (CAPRI) due to their age - search for available hardcopies.

If no additional records are located, a negative response must be associated with the claims file.

3.  Obtain an addendum opinion for the Veteran's claimed skin disorder.  If deemed necessary by the examiner, afford the Veteran a VA examination for skin disorders.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

With regard to each diagnosed skin disorder of record, including but not limited to, seborrheic keratosis, basal cell carcinoma, dermatitis, seborrheic keratosis, and psoriasis vulgaris, the examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent):

a)  that the diagnosed skin disorder is causally or etiologically due to service, had an onset during service, or is due to exposure to herbicides, and,

b)  that the diagnosed skin disorder is proximately due to or aggravated (beyond a natural progression) by the Veteran's ischemic heart disease and/or PTSD.

In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay as well as medical evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of his skin disorders and provide information as to how the statements comport with generally accepted medical norms. 

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required.

4.  Obtain the audiograms that were conducted during VA outpatient consultations in October 2012 and August 2014 and associate them with the claims file.

If these records are not available, properly document a negative response in the file.

5.  Afford the Veteran a VA examination to determine the current severity of his bilateral hearing loss.  The examiner should identify and completely describe all current symptomatology. 

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

Ask the examiner to discuss all findings in terms of the 38 C.F.R. § 4.85, Diagnostic Code 6100.  The pertinent rating criteria must be provided to the examiner. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

If obtained, the examiner should interpret the October 2012 and August 2014 VA outpatient audiological findings and provide numerical results for the Veteran's audiological thresholds.  The results from the October 2012 and August 2014 audiograms must be provided in numerical form, particularly for the 1000, 2000, 3000 and 4000 Hertz levels.

6.  Adjudicate the Veteran's claim as to whether there is CUE in the February 1986 and May 2005 rating actions that denied entitlement to service connection for bilateral hearing loss.

7.  After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate his claims.  

If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.
 
8.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


